
	

114 S1029 IS: To amend the Energy Policy and Conservation Act to prohibit the Secretary of Energy from prescribing a final rule amending the efficiency standards for residential non-weatherized gas furnaces or mobile home furnaces until an analysis has been completed, and for other purposes. 
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1029
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2015
			Mr. Hoeven (for himself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to prohibit the Secretary of Energy from
			 prescribing a final rule amending the efficiency standards for residential
			 non-weatherized gas furnaces or mobile home furnaces until an analysis has
			 been completed, and for other purposes. 
	
	
 1.Standards for certain furnacesSection 325(f)(4) of the Energy Policy and Conservation Act (42 U.S.C. 6295(f)(4)) is amended by adding at the end the following:
			
				(E)Restriction on final rule for residential non-weatherized gas furnaces and mobile home furnaces
 (i)In generalNotwithstanding any other provision of this Act, the Secretary shall not prescribe a final rule amending the efficiency standards for residential non-weatherized gas furnaces or mobile home furnaces until each of the following has occurred:
 (I)The Secretary convenes a representative advisory group of interested stakeholders, including the manufacturers, distributors, and contractors of residential non-weatherized gas furnaces and mobile home furnaces, home builders, building owners, energy efficiency advocates, natural gas utilities, electric utilities, and consumer groups.
 (II)Not later than 1 year after the date of enactment of this subparagraph, the advisory group described in subclause (I) completes an analysis of a nationwide requirement of a condensing furnace efficiency standard including—
 (aa)a complete analysis of current market trends regarding the transition of sales from non-condensing furnaces to condensing furnaces;
 (bb)the projected net loss in the industry of the present value of original equipment manufacturers after adoption of the standard;
 (cc)the projected consumer payback period and life cycle cost savings after adoption of the standard; (dd)a determination of whether the standard is economically justified, based solely on the definition of energy under section 321); and
 (ee)other common economic principles. (III)The advisory group described in subclause (I) reviews the analysis and determines whether a nationwide requirement of a condensing furnace efficiency standard is technically feasible and economically justified.
 (IV)The final determination of the advisory group under subclause (III) is published in the Federal Register.
 (ii)Amended standardsIf the advisory group determines under clause (i)(III) that a nationwide requirement of a condensing furnace efficiency standard is not technically feasible and economically justified, the Secretary shall, not later than 180 days after the date on which the final determination of the advisory group is published in the Federal Register under clause (i)(IV), establish amended standards through the negotiated rulemaking procedure provided for under subchapter III of chapter 5 of title 5, United States Code (commonly known as the Negotiated Rulemaking Act of 1990)..
		
